DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claim1, 5, 7 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/01/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the same base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newman (US 5,694,845).
With regard to claim 2, Newman discloses a printed matter production method for producing a printed matter by using a first base (12) [platen; Col. 6; line 9], a first cover (16, 18, 20, 22) [frame; Col. 6; line 20] provided with a clearance (23) [screen mesh; Para. 6; line 18], a second base (12), a second cover (16, 18, 20, 22) provided with a clearance in a position different from that of the first cover [plurality of screens; Fig. 1], the printed matter production method comprising:

performing first printing on an area exposed from the clearance of the first cover in the print medium [Col. 8; lines 48-50];
after the first printing, pinching the print medium between the second base and the second cover [frame is rotated; Col. 9; line 67 – Col. 10; line 5]; and
performing second printing on an unprinted area exposed from the clearance of the second cover in the print medium [to repeat printing; Col 10; lines 1-5].
With regard to claim 6, wherein after the second printing, the print medium is pinched by a third cover provided with a clearance in a position different from those in both the first cover and the second cover instead of the second cover, and third printing is performed on an unprinted area exposed from the clearance of the third cover. [separate screens print different colors; Col. 9; line 67 – Col. 10; line 5; Fig. 1]
With regard to claim 9, wherein at least either one of the first printing and the second printing is performed on an area of the print medium exposed from a clearance of an auxiliary cover in a state in which the print medium is pinched with the auxiliary cover where a clearance is formed [ink is imprinted at specific locations; Col. 2; lines 27-29].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 5,694,845) as applied to claim2 above, and further in view of Hoffman (US 2014/0107826).
With regard to claim 8, Newman’s  printed matter production method discloses all the limitations of claim 2, but does not disclose wherein surfaces of the first base and the second base, which come into contact with the print medium, have adhesiveness.
However, Hoffman teaches surfaces of the first base and the second base, which come into contact with the print medium, have adhesiveness [Para. 0007].
.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 is objected to because the prior art does not teach or make obvious an exposed area recognized by reading the print medium in a state of being pinched.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853